Citation Nr: 0527383	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-15 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cold 
injury residuals, right foot.

2.  Entitlement to a rating in excess of 20 percent for cold 
injury residuals, left foot.

3.  Entitlement to service connection for a right ear hearing 
loss disability.

4.  Entitlement to service connection for a left ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In an August 2001 rating decision, the RO increased the 
evaluation for cold injury residuals from 10 percent to 20 
percent for each foot, effective from January 1998.  A rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issues of the evaluation above the current 20 
percent ratings for cold injury residuals remain in appellate 
status. 

This case was remanded by the Board in January 2001, July 
2003, and January 2005.  It is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's cold injury residuals of each foot are 
manifested by subjective complaints of pain, numbness, and 
cold sensitivity; findings on examination in May 2001 
included onychomycosis involving the toenail of the fifth toe 
of each foot and hyperhidrosis of each foot.

2.  Left ear hearing loss was noted when the veteran was 
examined for service in April 1976.

3.  The veteran's pre-existing left ear hearing loss did not 
undergo a permanent increase in severity during his period of 
active duty.

4.  A right ear hearing loss disability is not currently 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for cold 
injury residuals, right foot, but no more, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.26, 4.104, Diagnostic 
Code (DC) 7122 (2004).

2.  The criteria for an evaluation of 30 percent for cold 
injury residuals, left foot, but no more, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.26, 4.104, DC 7122 
(2004).

3.  A left ear hearing loss disability is not shown to have 
been incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).

4.  A right ear hearing loss disability is not shown to have 
been incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings for Cold Injury Residuals

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

VA has twice promulgated amended regulations for cold injury 
residuals, effective January 12, 1998, and August 13, 1998.  
See 62 Fed. Reg. 65207-65224 (Dec. 11, 1997); 63 Fed. Reg. 
37778-37779 (July 14, 1998).  Given the date the veteran 
filed his current claim (November 1998), only the amended 
regulations are applicable.

The veteran's current 20 percent rating for cold injury 
residuals anticipates arthralgia or other pain, numbness, or 
cold sensitivity.  The distinction between the current 20 
percent and the next highest 30 percent for cold injury 
residuals is that the higher rating also requires two or more 
of the following:

tissue loss, 
nail abnormalities, 
color changes, 
locally impaired sensation, 
hyperhidrosis, or 
X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).

DC 7122 also contains a note which provides the following:  
Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under DC 7122.  

A second note provides as follows:  Evaluate each affected 
part (e.g., hand, foot, ear, nose) separately and combine the 
ratings in accordance with §§ 4.25 and 4.26.  38 C.F.R. 
§ 4.104, DC 7122 (2004).

After a review of the claims file, the Board finds that the 
veteran is entitled to higher ratings for cold injury 
residuals of the feet based upon findings reported on the 
general medical examination for rating purposes completed on 
May 21, 2001, even though a cold injury protocol examination 
done on May 18, 2001, failed to report similar findings.  The 
cold injury protocol examination report reflects that the 
veteran complained of pain with intermittent swelling and 
cold sensation of feet in the winter, and difficulty walking 
due to tingling, and stiffness.  

Physical examination revealed no ulceration, no deformities, 
and no swelling,  There were adequate pulses, no deformities 
of the toenails, no blisters, and no skin changes.  The 
clinical impression was arthralgias of both feet most likely 
related with a history of cold injury in 1977.  There was no 
evidence of major skin or joint damage.  

With respect to paresthesia, the examiner noted that the 
veteran had a history of diabetes and was a smoker, both of 
which caused nerve damage and vascular insufficiency.  The 
examiner related that the joint pain could be caused by pes 
planus, and that most of the complaints related to the heel 
area and mid foot were also related to pes planus.  The 
symptoms of numbness, cold sensitivity and joint pain on the 
forefoot was most likely related to cold injury, but it had 
to be considered to be aggravated by other conditions such as 
diabetes mellitus.

The May 2001 general medical examination report reflects that 
the veteran complained of arthralgias and pain when exposed 
to cold.  Physical examination revealed onychomycosis of the 
toenail on the fifth toe, hyperhidrosis, and mild tinea pedis 
of each foot.  The examiner reflected that he was unable to 
distinguish between cold weather injury and pes planus 
symptoms.  There was diminished hair from the ankle down, 
slightly diminished pedal pulses, and skin was cool to touch.  

Given that the veteran has complaints of pain and numbness, 
plus evidence of onychomycosis of the toenails and 
hyperhidrosis, the Board finds that a higher rating is 
warranted for each foot.  Parenthetically, the Board notes 
that 30 percent ratings are the highest available under this 
code regardless of the level of disability.  

In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

The provisions of 38 C.F.R. § 4.10 state that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his disabilities are appropriate at the 
current 30 percent ratings.

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
criteria, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
There is no evidence of frequent periods of hospitalization 
or marked interference with employment due to his service-
connected disabilities.

Service Connection for Hearing Loss

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders, such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
This presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2004).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels (db) or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  

If there is insufficient evidence to establish that a hearing 
loss disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).  If the record shows evidence of in-
service acoustic trauma and in-service audiometric results 
indicate an upward shift in tested thresholds, and if post-
service audiometric testing results meet the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post-
service findings to injury in service, or whether they are 
more properly attributable to intercurrent causes.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).

Further, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrated that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as "noted."  
38 C.F.R. § 3.304 (2004).  

Next, a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) (2004).  

As an initial matter, the Board notes that "defective 
hearing" was, in fact, noted at the time of the veteran's 
entrance onto active duty with an "H-2" profile.  On the 
audiological evaluation dated in April 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
X
Unreadab
le
LEFT
20
20
15
X
75

Nonetheless, the examiner noted that there were no 
disqualifying defects and the veteran was enlisted.  
Moreover, while the entrance examination is incomplete, 
without readings at 3,000 Hz, the Board notes that left ear 
hearing loss was shown at the time of enlistment by virtue of 
a single reading of 75 db at 4,000 Hz.

In February 1980, the veteran complained of hearing problems 
and felt like he had fluid on his ears.  The clinical 
assessment was possible sinus problems and he was prescribed 
Actifed.  There were no other complaints related to hearing 
loss.

Audiological evaluation dated in February 1980 showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
X
5
10
LEFT
15
10
10
50
65

It was noted that the veteran had an "H-2" profile.  For VA 
purposes, a hearing loss was noted in both ears at the time 
of separation.

In January 1998, the veteran filed the current claim.  A 
January 1999 VA examination noted essentially normal hearing 
in the right ear and moderately-severe rising to moderate 
conductive hearing loss through 2000 Hz and profound hearing 
loss above 2000 Hz in the left ear.  No opinion was given as 
to whether the veteran's hearing loss was aggravated by 
active duty.

While post-service hearing loss is noted in the left ear, the 
threshold question is whether the veteran's pre-existing 
hearing loss disorder was aggravated by military service.  
Further, the issue is whether the veteran has a right ear 
hearing loss as a result of military duty.

In a May 2001 VA ear disease examination, the veteran related 
a history of noise exposure in service with progressive 
hearing loss.  After a physical examination, the clinical 
assessment was mixed hearing loss, tinnitus, and left 
cholesteatoma.  The examiner concluded:

Concerning the patient's hearing and 
tinnitus for which this C&P is for, 
patient's hearing loss and tinnitus 
likely as not related to his previous 
military loud noise exposure.

However, the Board is inclined to place somewhat less 
probative weight on this examination because it does not 
appear that the examiner was aware of the veteran's pre-
existing hearing loss and rendered an opinion based on the 
veteran's reported history.  The Board is not obligated to 
accept medical opinions premised on the veteran's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  

In a May 2001 VA audio examination, the veteran related a 
history of noise exposure when a tank fired next to him.  The 
examiner acknowledged that she did not have the claims file 
for review.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
25
LEFT
60
50
50
105
105

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 86 percent in the left ear.  
Thereafter, the examiner commented "hearing loss may be the 
result of noise exposure and/or middle ear pathology."

For VA purposes, the May 2001 VA examination shows hearing 
loss only in the left ear.  Given the equivocal nature of the 
opinion, the  Board finds that it neither supports or weighs 
against the veteran's claim.

In a June 2003 VA ear examination, undertaken specifically to 
address the issue of aggravation, the veteran related that he 
was exposed to loud noise from a tank and experienced 
bleeding from the left side of his ear as well as ringing 
immediately after a tank unexpectedly fired a projectile 
while he was standing outside the tank near its tube.  The 
veteran related that he had experienced on-going drainage 
from the left ear and had undergone two left-sided 
tympanoplasties in 1989 and 1990.  He complained of continued 
tinnitus and hearing loss, with intermittent drainage.  The 
examiner reviewed the claims file and noted that the veteran 
had defective hearing at the time of entrance onto military 
duty, and had a documented H-2 profile at the time of 
entrance and discharge.  After a physical examination, there 
was no diagnosis made with respect to right ear hearing loss.  
Rather, the examiner diagnosed left-sided conductive hearing 
loss and concluded:

Due to the data reviewed in the C-file, 
physical examination today, . . . as well 
as patient's history, these data do not 
support an aggravation of an underlying 
condition during his service in the 
military.

In assigning higher probative value to this report, the Board 
notes that the examiner had the claims file for review, 
acknowledged the veteran's pre-existing hearing loss noted 
during service, discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Moreover, in a June 2003 VA audio examination, the examiner 
noted that he did not have the claims file for review but had 
some military medical records which were made available to a 
previous clinician and were included in the audiometric 
record.  It is clear that the examiner had a copy of and made 
reference to the military entrance and separation audiometric 
reports.  The military records also reportedly showed 
treatment for a middle ear disorder on more than one 
occasion.  

A June 2003 audiogram showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
25
LEFT
55
55
60
105
105

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 84 percent in the left ear.  
The clinical diagnoses included low normal/mild sensitivity 
loss (no conductive component) 500-4KHz; flat tympanogram; 
absent acoustic reflexes, right ear, and moderately severe 
mixed hearing loss 250-2KHz; and profound, primarily 
sensorineural hearing loss 3-8KHz.

Thereafter, the examiner focused on the remand questions.  In 
response to the question of whether it was as likely as not 
that the veteran's pre-service hearing loss was aggravated by 
in-service ear disease or ear trauma, the examiner answered:

[the veteran] entered military service 
with normal hearing in his right ear and 
exited military service with a moderate 
loss of hearing at 500Hz in his right 
ear: this hearing loss at 500Hz has 
RESOLVED.  Hearing at 500Hz is now 
NORMAL.  In my opinion, there is no 
reason to establish service-connection 
for hearing loss in the right ear.

He entered and exited military service 
with hearing loss in his left ear.  The 
enlistment audiogram did not include the 
full range of audiometric test 
frequencies as did the separation 
audiogram: 3KHz and 6KHz were not tested 
at enlistment, although they were tested 
at separation, and hearing loss was 
present at discharge 3KHz through 6KHz in 
the left ear.  There is no way to know 
retroactively whether this hearing was 
normal at 3KHz and 6KHz at enlistment, or 
whether it was impaired, as it was when 
he was discharged.  Based upon the 
audiogram acquired on 2/26/80, hearing in 
the left ear four months prior to 
discharge did not appear to show the 
effects of middle ear disease AT THAT 
MOMENT IN TIME: there was no low or mid-
frequency hearing impairment, as is 
normally seen with middle ear disease.

A reasonable reading of this opinion is that the veteran 
currently has normal hearing in the right ear and there is no 
basis to grant service-connection for that ear.  
Additionally, the examiner indicated that an audiogram prior 
to the veteran's release from service reflects that middle 
ear disease did not affect the veteran's pre-existing left 
ear hearing loss at that time.

As to whether the veteran's post-service chronic otitis 
media, perforated tympanic membrane, and/or cholesteatoma was 
related to in-service ear disease, the examiner noted that 
audiology was not the appropriate service to answer the 
question and referred that issue to ENT.  However, he noted 
that if ENT determined that the veteran's post-service ear 
disease was related to in-service ear disease then it was 
Audiology's opinion that the veteran's pre-service hearing 
loss was aggravated by in-service ear disease.  On the other 
hand, if ENT determined that post-service ear disease was not 
related to his in-service ear disease, then it was 
Audiology's opinion that the veteran's pre-service hearing 
loss was not aggravated by in-service ear disease.

Therefore, the Board gives greater weight to the ear disease 
examiner's opinion that the evidence does not support a 
finding of aggravation of an underlying condition during 
service in the military, as it appears that this is the 
specialty most appropriate to answer the question.  Moreover, 
the ear disease examiner's opinion is supported by the 
audiologist report.

As noted above, to support a claim of aggravation, it must be 
shown that the veteran's pre-existing disorder was aggravated 
during the period of active duty only.  The issue is not 
whether his condition became worse or is currently worse than 
it was during military service.    

In this case, the weight of medical evidence reflects that 
there was no aggravation of the veteran's pre-existing left 
ear hearing loss.  Having found that there was no 
aggravation, the Board need not reach this issue of whether 
it was due to the natural progression of the disease.  With 
respect to a claim for right ear hearing loss, the Board 
finds that there is no current hearing loss shown and the 
claim must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2005 was not given 
prior to the first AOJ adjudications of the claims, after the 
notice was provided, the issues on appeal were re-adjudicated 
and a supplemental statement of the case (SSOC) was provided 
to the veteran in May 2005.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the July 2003 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in May 2001, October 
2002, and June 2003.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

A 30 percent disability rating for cold injury residuals, 
right foot, but no more, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

A 30 percent disability rating for cold injury residuals, 
left foot, but no more, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

Entitlement to service connection for a right ear hearing 
loss disability is denied.

Entitlement to service connection for a left ear hearing loss 
disability is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


